Citation Nr: 1012583	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  02-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
residuals of a closed head injury.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1971 to July 
1973.

This matter returns to the Board of Veterans' Appeals 
(Board) following remands issued in August 2007, September 
2008, and September 2009.  This matter was originally on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Board notes that the procedural 
history with respect to this claim was previously discussed 
in the introduction portion of the September 2008 Remand and 
is incorporated by reference.


FINDINGS OF FACT

1.	In its March 1999 rating decision, the RO denied the 
Veteran's claim because it found no record of treatment in 
service for his claimed disability.  The Veteran did not 
appeal this decision, and it became final.

2.	Evidence received subsequent to the March 1999 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.	The competent evidence of record shows that the Veteran's 
claimed residuals of a closed head injury were a result of 
his active military service.   


CONCLUSIONS OF LAW

1.	The March 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for the 
residuals of a closed head injury is reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009). 

3.	The Veteran's residuals of a closed head injury were 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303, 
3.304(d) (2009).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

Most recently, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in September 2009 for 
further notice and readjudication.  Specifically, the AMC 
was requested to send the Veteran proper notice under the 
appropriate standards outlined in Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), and Kent v. Nicholson.  20 Vet. 
App. 1 (2006).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not 
strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  The RO/AMC has provided the Veteran with 
appropriate notice of how to substantiate his claim, which 
is described in more detail below.  Based on the foregoing, 
the Board finds that the RO/AMC substantially complied with 
the September 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the Secretary 
eliminated the element that requires the claimant to provide 
any evidence in his or her possession that pertains to the 
claim during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Since the Veteran's claim returned to the Board from the 
Court, the RO/AMC sent the Veteran VCAA notice letters in 
October 2009, February 2009, November 2007, and September 
2007 describing what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and describing the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
VCAA notice letters also addressed the elements of degree of 
disability and effective date.

The Veteran requested to reopen his claim in June 2000.  For 
claims filed before August 29, 2001, an earlier version of 
C.F.R. § 3.156 is applicable.  The earlier regulation 
defined "new and material evidence" as evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(effective prior to August 29, 2001); See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his claim, the 
Board notes that the October 2009 VCAA notice letter 
informed the Veteran that his claim was previously denied, 
he was notified of the decision, and the decision had become 
final.  The letter further explained that VA needed new and 
material evidence in order to reopen the Veteran's claim and 
defined new and material evidence as "evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must b[e] considered in order to fairly 
decide the merits of the claim."  The letter also notified 
the Veteran that his claim was previously denied because 
there is no record in service for treatment of a closed head 
injury while on active duty.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  
      
The Board further notes that the Veteran was provided with a 
copy of the September 2000 rating decision; the January 2002 
statement of the case (SOC); the March 2003, October 2003, 
February 2004, May 2009, and December 2009 supplemental 
statements of the case (SSOC); and the January 2006, August 
2007, September 2008, and September 2009 Board decision and 
remands, which cumulatively included a discussion of the 
facts of the claim, notification of the basis of the 
decision, a description of the pertinent laws and 
regulations, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  
To fulfill its statutory duty to assist, the RO/AMC obtained 
the Veteran's VA and private treatment records and 
associated the Veteran's service treatment records and 
hearing transcript with the claims file.  The Veteran has 
also submitted statements from his friends and family, but 
he has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  VA is not required to provide a claimant an 
examination with a request to reopen a previously denied 
claim until and unless new and material evidence has been 
submitted.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  
  
New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for the residuals of a closed head 
injury.  He claims that in late 1972 or early 1973 he was 
riding as a passenger in a jeep when he hit his head on a 
bar during his period of active military service.  By way of 
background, the RO originally denied the Veteran service 
connection for "post concussion syndrome, chronic fatigue, 
depression, and pain" in a March 1999 rating decision, 
finding that there was no record of treatment in service for 
that disorder.  The Veteran did not appeal the decision, and 
it became final.  Then, the Veteran filed his application to 
reopen his claim in June 2000.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
the residuals of a closed head injury.  This claim is based 
upon the same disability as the Veteran's previous claim, 
which was denied in the March 1999 rating decision that 
became final.  Thus, it is appropriate for the Board to 
consider the claim as a request to reopen the previously 
denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  As described above, for claims filed before 
August 29, 2001, "new and material evidence" is defined as 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001) (effective prior to August 29, 2001); see 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
The evidence is presumed credible for the purposes of 
reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final March 1999 
rating decision included the Veteran's service treatment 
records, December 1998 compensation and pension examination 
reports, the Veteran's dental records, and private treatment 
records from Dr. R.F. dated June 1998.  Since the March 1999 
rating decision, the Veteran and the RO/AMC supplemented the 
claims file with VA treatment records, private medical 
records, several of the Veteran's own statements, statements 
from the Veteran's friends and families, medical literature 
submitted by the Veteran, the Veteran's Social Security 
Administration records, and the Veteran's hearing testimony.  
The Veteran's request to reopen his claim is evaluated based 
on this new evidence.  

The Board notes that much of the evidence submitted after 
the March 1999 rating decision was not available at the time 
of the RO's original decision and is also considered 
material to the Veteran's claim.  The new evidence includes 
diagnoses for the Veteran's disability, to include chronic 
neck and back pain, posttraumatic syndrome, and a 
somatization disorder.  The Veteran's psychiatrist, Dr. 
R.F., also wrote two additional reports for the RO to 
express his "expert" opinion that the Veteran did suffer the 
traumatic brain injury he described and that the Veteran's 
current disability is related to the in-service injury.  The 
evidence also contains lay statements from the Veteran's 
friends, in which they state that he has exhibited delayed 
responses, experienced bad headaches, and that his face and 
head would spontaneously turn a dark red since 1974, as well 
as extreme fatigue since 1987 or 1988.  The Veteran's sister 
stated that she noticed his conditions, including fatigue 
and exhaustion, upon his return from service in 1973, and 
his brother first noticed the Veteran's "tiredness" in 1974.      

Therefore, based on a review of the evidence submitted since 
the March 1999 rating decision, the Board finds that the 
evidence provides a "more complete picture of the 
circumstances surrounding the origin" of the Veteran's 
injury.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Since the March 1999 rating decision, the Veteran 
has submitted statements from friends and family that 
indicate his symptoms began as soon as he returned from 
service and a medical opinion linking his current disability 
to his in-service injury.  Therefore, the Board finds that 
the evidence submitted since March 1999 is so significant 
that it must be considered to fairly decide the merits of 
the Veteran's claim.  

Accordingly, having determined that new and material 
evidence has been submitted, the Veteran's claim of 
entitlement to service connection for the residuals of a 
closed head injury is reopened.  Thus, the Board will decide 
the Veteran's claim on the merits.

Service Connection

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that his current disability is the 
result of an incident in service when he was a passenger in 
a jeep and hit his head on a bar.  The Veteran's service 
treatment records are silent of any treatment for this 
injury or any complaints of any head injury during service.  
On the clinical evaluation section of the Veteran's 
discharge report of medical examination, the normal box is 
checked for "head, face, neck, and scalp."  The Board notes 
that there is no discharge report of medical history in the 
claims file.  

Nevertheless, not only is the Veteran competent to testify 
that he hit his head on a bar in a jeep during service, but 
his account is not intrinsically implausible and there is no 
evidence contradicting his account.  Moreover, the 
aforementioned lay statements from the Veteran's friends and 
family corroborate the Veteran's contentions that the 
symptoms of his closed head injury have continued since his 
return from active military service.  The Board finds these 
statements credible and affords them great probative value.   

Finally, the Veteran's private doctor found that the 
residuals of the Veteran's closed head injury were caused by 
his in-service injury.  Dr. R.F. wrote in December 2003 that 
he reviewed multiple treatment records in forming his 
"expert" opinion that the Veteran is disabled as a result of 
the injury he sustained in the military.  Dr. R.F. further 
stated that closed head injuries and traumatic brain 
injuries were not well recognized or accepted in the early 
1970s, and it would be very unlikely that any documentation 
would have been made at the time the Veteran claimed his 
head injury occurred.  In a January 2000 statement, Dr. R.F. 
asserted that as a "Board Certified Psychiatrist and an 
expert in the area of the psychiatric aspects of Closed Head 
Injury/Traumatic Brain Injury, based on the history which 
[the Veteran] provided and the symptoms/complaints with 
which [the Veteran] present[s], it is my expert opinion that 
[the Veteran] did suffer a traumatic brain injury during the 
1972 head injury, while in the Marine Corps."  The Board 
also affords Dr. R.F.'s opinion great probative value.    

Therefore, the Board finds that the Veteran has presented 
competent evidence of an in-service injury, a current 
diagnosis, and a medical opinion linking his current 
diagnosis to his in-service injury.  Additionally, the 
evidence shows that the Veteran's symptomatology has 
continued since he hit his head on a bar in a jeep during 
his period of active military service.  Thus, the Board 
finds that the preponderance of the evidence is not against 
the Veteran's claim, and service connection is warranted.  
The Veteran's appeal is granted.  

  


ORDER

1.  Having presented new and material evidence, the 
Veteran's claim of entitlement to service connection for the 
residuals of a closed head injury is reopened.  

2.  Entitlement to service connection for the residuals of a 
closed head injury is granted.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


